THIRD AMENDMENT TO CREDIT AGREEMENT

            THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
executed October 25, 2002, effective (unless otherwise indicated) as of December
19, 2001, by and among NUI CORPORATION, a New Jersey corporation (the
"Borrower"); the lenders from time to time parties thereto (collectively, the
"Lenders" and each individually, a "Lender"); FLEET NATIONAL BANK, as Agent for
the Lenders (in such capacity, with its successors and assigns, the "Agent");
PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent (in such capacity, with its
successors and assigns, the "Syndication Agent"); and FIRST UNION NATIONAL BANK,
as Documentation Agent (in such capacity, with its successors and assigns, the
"Documentation Agent").

RECITALS

            A.            The Borrower, the Lenders, the Agent, the Syndication
Agent and the Documentation Agent are parties to that certain Credit Agreement
dated as of December 19, 2001, as amended through the date hereof (the "Credit
Agreement").  Capitalized terms used herein without definition have the meanings
assigned to them in the Credit Agreement.

            B.            The Borrower has requested certain amendments to the
Credit Agreement, all as set forth below.

            C.            The Lenders signing below are willing to consent to
such amendments on the terms and conditions hereinafter set forth.

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

I.            AMENDMENTS TO CREDIT AGREEMENT.         Subject to the
satisfaction of each of the conditions set forth herein, the Credit Agreement is
hereby amended as follows:

A.            Fixed Charge Coverage Ratio.  Section 5.3b of the Credit Agreement
is amended to read in its entirety as follows:

"5.3b            Fixed Charge Coverage Ratio.  At no time permit, for any period
of four consecutive Fiscal Quarters ending on or after December 31, 2001, the
ratio of (i) the sum of (A) Consolidated Net Income for such period plus (B)
income taxes deducted in determining such Net Income plus (C) Consolidated Fixed
Charges for such period plus (D) the one-time non-cash goodwill impairment loss
recognized by the Borrower (in the Fiscal Quarter ending December 31, 2001)
relating to its Subsidiary, T.I.C. Enterprises, L.L.C. ("TIC"), pursuant to SFAS
142 plus (E) the one-time non-recurring losses recognized by the Borrower on or
prior to September 30, 2002 in connection with the discontinuance of TIC's
operations pursuant to SFAS 144; to (ii) Consolidated Fixed Charges for such
period, to be less than the following:


Four Fiscal Quarters Ending

Minimum Fixed Charge Coverage Ratio

December 31, 2001, March 31, 2002 and June 30, 2002

1.75:1.00

September 30, 2002 and thereafter

1.50:1.00

As used herein, the terms SFAS 142 and SFAS 144 refer to Statement of Financial
Accounting Standard No. 142 and Statement of Financial Accounting Standard No.
144, respectively."

B.            Sale and Leaseback.  Effective October [  ], 2002, Section 5.19 of
the Credit Agreement is hereby amended to read in its entirety as follows:

"5.19            Sale and Leaseback.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of real or personal
property which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person if such arrangement(s), individually or in the
aggregate, involve(s) consideration exceeding $50,000,000."

C.            Senior Ratings; Pricing Revisions. 

1.            Effective October [  ], 2002,Section 5.10 of the Credit Agreement
is deleted and the following substituted therefor:

"5.10            [Intentionally Omitted]."

 

2.            Effective October [  ], 2002,the definition of "Applicable
Euro-Rate Margin" is amended by deleting the table set forth therein and
substituting the following: 


Senior Unsecured Debt Rating

Applicable
Euro-Rate Margin

Level 1

Greater than or equal to A-/A3

52.5

Level 2

BBB+/Baa1

60.0

Level 3

BBB/Baa2

70.0

Level 4

BBB-/Baa3

80.0

Level 5

Rated less than BBB-/Baa3

190.0

            3.            Effective October [  ], 2002,the definition of
Facility Fee Rate is amended by deleting the table set forth therein and
substituting the following: 

Senior Unsecured Debt Rating

Facility Fee Rate

Level 1
Rated greater than or equal to A-/A3


12.5

Level 2
BBB+/Baa1


15.0

Level 3
BBB/Baa2


17.5

Level 4
BBB-/Baa3


20.0

Level 5
Rated less than BBB-/Baa3


35.0

D.            Furnishing Information.  Section 4.2 of the Credit Agreement is
hereby amended as follows:

1.            By deleting the words "and consolidating" from clause (C) of
subparagraph (i).

2.            By deleting the words "and consolidating" from clauses (C) and (D)
of subparagaph (ii).

3.            By deleting the word "Andersen" from subparagraph (ii) thereof and
substituting therefor "PricewaterhouseCoopers LLP".

E.            Permitted Indebtedness Clarification.  Section 5.13 of the Credit
Agreement is hereby amended by inserting at the beginning of subparagraph (d)
thereof the following:

"Indebtedness of NUI Utilities under the NUI Utilities Credit Agreement, as
amended, extended or otherwise modified in accordance with its terms, and"

II.            REFERENCES IN LOAN DOCUMENTS; CONFIRMATION.  All references to
the "Credit Agreement" in any Loan Documents shall, from and after the date
hereof, refer to the Credit Agreement as amended by this Amendment.  All Loan
Documents heretofore executed by the Borrower shall remain in full force and
effect and, by the execution of this Amendment by the Borrower, such Loan
Documents are hereby ratified and affirmed.

 

III.            REPRESENTATIONS, WARRANTIES AND COVENANTS.  The Borrower hereby
represents and warrants to, and covenants and agrees with, the Agent and the
Lenders that:

            A.            The execution and delivery of this Amendment has been
duly authorized by all requisite corporate action on the part of the Borrower.

            B.            The representations and warranties of the Borrower and
each of the Guarantors contained in the Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment as though made at and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date.  Since the
Closing Date, no event or circumstance has occurred or existed which could
reasonably be expected to have Material Adverse Effect.  As of the date hereof,
after giving effect to this Amendment, no Potential Default or Event of Default
has occurred and is continuing.

            C.            Neither the Borrower, nor any of the Guarantors, is
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any governmental instrumentality or other agency
or any other Person in connection with, or as a condition to, the execution,
delivery or performance of this Amendment by such party.

            D.            This Amendment constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the rights and remedies of creditors generally or the
application of principles of equity, whether in any action at law or proceeding
in equity.

           

IV.            CONDITIONS.   The willingness of the Agent and the Lenders to
amend the Credit Agreement is subject to the satisfaction of the following
conditions precedent:

            A.            The Borrower shall have executed and delivered to the
Agent (or shall have caused to be executed and delivered to the Agent by the
appropriate persons) the following:

            1.         On or before the date hereof:

                        (a)  This Amendment;

                        (b)  The Confirmation of Guaranty executed by the
Guarantors; and

            (c)  True and complete copies of (i) any required stockholders'
and/or directors' consents and (ii) any resolutions required for the due
authorization of the execution, delivery and performance by the Borrower of this
Amendment, certified by a duly authorized officer of the Borrower.

            2.            Such other supporting documents and certificates as
the Agent, any Lender or their counsel may reasonably request within the time
period(s) reasonably designated by the Agent, such Lender or their counsel.

            B.            All legal matters incident to the transactions hereby
contemplated shall be reasonably satisfactory to the Agent's counsel and to the
Lenders' counsel.

V.            MISCELLANEOUS.

            A.            As provided in the Credit Agreement, the Borrower
agrees to reimburse the Agent upon demand for all reasonable fees and
disbursements of counsel to the Agent incurred in connection with the
preparation of this Amendment.

            B.            This Amendment shall be governed by, and construed in
accordance with, the law of the State of New Jersey.

            C.                    This Amendment may be executed by the parties
hereto in several counterparts hereof and by the different parties hereto on
separate counterparts hereof, all of which counterparts shall together
constitute one and the same agreement.  Delivery of an executed signature page
of this Amendment by facsimile transmission shall be effective as an in-hand
delivery of an original executed counterpart hereof.

[The next pages are the signature pages.]


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,

have caused this Third Amendment to Credit Agreement to be executed by their
respective officers thereunto duly authorized as of the date first written
above.

ATTEST:                        NUI CORPORATION

By: /S/  Carol A. Sliker                                               By: /S/
Charles N. Garber

Name:  Carol A. Sliker                                               Name:
Charles N. Garber

 

Title:    Assistant Secretary                                             
Title: Vice President of Finance & Treasurer

FLEET NATIONAL BANK,

in its capacity as the Agent hereunder

By:  /S/  Stephen J. Hoffman

Name:   Stephen J. Hoffman

Title:     Director

 


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Third Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

                        FLEET NATIONAL BANK

]

                        By:  /S/  Stephen J. Hoffman

                        Name:   Stephen J. Hoffman

                        Title:     Director


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Third Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

                        PNC BANK, NATIONAL ASSOCIATION

                        By:     /S/  Michael Richards

                        Name:      Michael Richards

                        Title:       Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Third Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

                                                                        WACHOVIA
BANK, National Association

                        (f/k/a FIRST UNION NATIONAL BANK)

                        By:      /S/  Rotcher Watkins

                        Name:       Rotcher Watkins

                        Title:        Managing Director


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Third Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

                        BANK OF TOKYO-MITSUBISHI TRUST

                        COMPANY

                        By:     /S/  J. William Rhodes

                        Name:      J. William Rhodes

                        Title:       Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Third Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

                        CITIZENS BANK

                        By:     /S/   Michael Ovellet

                        Name:       Michel Ovellet

                       Title:        Vice President


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Third Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

                        CIBC INC.

                        By:      /S/  Nora Q. Catiis

                        Name:       Nora Q. Catiis

                        Title:         Authorized Signatory


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned Lender
has caused this Third Amendment to Credit Agreement by and among NUI
CORPORATION, THE LENDERS PARTY HERETO and FLEET NATIONAL BANK, as Agent, to be
executed by its duly authorized officers as of the date first above written.

                        MELLON BANK, N.A.

           

                        By:      /S/  Roger N. Stanier

                        Name:       Roger N. Stanier

                        Title:         Vice President